UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2191



MICHAEL D. WILKINS,

                                              Plaintiff - Appellant,

          versus


JUDGE HENDERSON; WOODROW P. LIPSCOMB; HONOR-
ABLE WILLIAM SUGG; HONORABLE CHARLES MCCOR-
MICK; JUDICIAL INQUIRY AND REVIEW COMMISSION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-899)


Submitted:   December 16, 1999         Decided:     December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Wilkins, Appellant Pro Se. Anton Joseph Stelly, William
S. Smithers, Jr., THOMPSON, SMITHERS, NEWMAN & WADE, Richmond,
Virginia; Gregory E. Lucyk, Claude Alexander Allen, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael D. Wilkins appeals the district court’s orders denying

his motions for default judgment and for rehearing.       We have re-

viewed the record and the district court’s opinions and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See Wilkins v. Henderson, No. CA-97-899 (E.D. Va.

June 16, 1999; Aug. 4, 1999).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2